PCIJ_AB_53_EasternGreenland_DNK_NOR_1933-04-05_JUD_01_ME_02_EN.txt. 96

OBSERVATIONS BY M. SCHUCKING AND M. WANG.
[Translation]

While fully concurring in the Court’s conclusions, we never-
theless find it necessary to make some reservations regarding
some of the reasons which are given in support of them.
The Court has definitely adopted the view that there was
a historic Danish sovereignty, extending over the whole
of Greenland, and exercised, in particular, as early as the
xviith century. We are prepared to admit that there were
indeed claims to that effect, which had been put forward
by Denmark in earlier centuries, and had not been seriously
disputed by other States. But the exact significance of the
documents which should demonstrate the exercise of this sover-
eignty remains somewhat uncertain ; moreover, the documents
in question are legislative acts, the effective application of
which, elsewhere than on the western coast—though it would
have been an indispensable requirement under the international
law even of that period—has not been sufficiently established.
Even if all the circumstances, taken together, conferred a
presumptive title upon Denmark, the history of the diplomatic
overtures undertaken by Denmark between 1915 and. 1921 in
order to obtain recognition of her sovereignty over the whole
of Greenland, proves, in our opinion, that, at that time,
Denmark herself did not maintain towards the other interested
Powers the theory of an already existing Danish sovereignty
over the whole country. Regarding this point, having in
view more especially the report of the Danish Minister for
Foreign Affairs to the King of Denmark on August Ist, 1916,
we are compelled to place a different construction upon the
Danish overtures to the Powers, namely, that Denmark was
desirous of extending her sovereignty to the whole of Green-
land, with the assent of the States chiefly interested.

This view does not however prevent us from considering
that, owing to some of the other reasons which are set forth
in the judgment, the Norwegian occupation is unlawful and
invalid.

(Signed) WALTHER SCHÜCKING.
{ , ) Wane Cuunc-Hu.

78
